Exhibit 10.6 *** Text Omitted and Filed Separately Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) Agreement 17 January2017 Business sale agreement Conexio Genomics Pty Ltd CareDx Pty Ltd 101 Collins Street Melbourne Vic 3000 Australia T +61 3 9+61 3 9288 1567 GPO Box 128A Melbourne Vic 3001 Australia herbertsmithfreehills.com DX 240 Melbourne Contents Table of contents 1 Definitions and interpretation 2 Definitions 2 Interpretation 9 Business Day 10 Inclusive expressions 10 Agreement components 10 2 Conditions for Completion 10 Conditions precedent 10 Notice 10 Reasonable endeavours 10 Waiver 11 Cut Off Date 11 Termination by the Seller 11 Termination by the Buyer 12 Effect of termination 12 No other right to terminate or rescind 13 3 Sale and purchase 13 Sale 13 Excluded Assets and Excluded Liabilities 13 Consideration 13 Payment of the Cash Purchase Price 13 Audit rights 14 Cash Purchase Price payments under this agreement 15 Finished Goods Amount 15 Title and risk 15 4 Period before Completion 16 Carrying on of business 16 Prohibited actions 16 Permitted acts 16 5 Completion 17 Time and place 17 Completion 17 Notice to complete 17 Completion simultaneous 17 Termination of Distribution Agreement 18 6 Allocation of liabilities 18 Buyer’s responsibility for Assumed Liabilities 18 Seller’s responsibility for Excluded Liabilities 18 Contents 1 Contents 7 Employees and superannuation 19 Offer of employment 19 Release 19 Payment and indemnity for Leave Benefits 20 Continued membership of External Fund 20 8 Period after Completion 20 Access to records by Seller 20 Branding 21 Tax returns 21 Backup Training Services 21 Wrong Pocket Business Assets 21 9 Warranties and indemnities 21 Warranties by the Seller 21 Independent Warranties 22 Reliance 22 Acknowledgements 22 Indemnity for breach of Warranty 23 10 Qualifications and limitations on Claims 24 Disclosure 24 Minimum amounts 24 Maximum amount 24 Time limits 24 No double claims 24 General limitations 25 Buyer benefits 25 Mitigation of loss 26 Sole remedy 26 Payments affecting Cash Purchase Price 26 Tax effect of Claims 26 Independent limitations 27 11 Procedures for dealing with Claims 27 Notice of Claims 27 Third Party Claims 27 12 Buyer Warranties 29 Buyer Warranties 29 Independent Warranties 29 Reliance 29 13 Confidentiality and announcements 29 Agreed announcement 29 Confidentiality 29 Contents 2 Contents 14 Duties, costs and expenses 30 Duties 30 Costs and expenses 30 15 GST 30 Recovery of GST 30 Time for payment of GST amount 31 Indemnity and reimbursement payments 31 Adjustment events 31 Interpretation 31 16 Notices 32 Form of Notice 32 How Notice must be given and when Notice is received 32 Notice must not be given by electronic communication 33 17 General 33 Governing law and jurisdiction 33 Service of process 33 Invalidity and enforceability 33 Waiver 33 Variation 34 Assignment 34 Further action to be taken at each party’s own expense 34 Relationship of the parties 34 Exercise of rights 34 Remedies cumulative 34 Counterparts 34 No merger 34 Entire agreement 34 No reliance 35 Default Interest 35 Specific performance 35 Attorneys 35 Contents 3 Business sale agreement Date ► January17, 2017 Between the parties Seller Conexio Genomics Pty Ltd ACN of
